Broyles, C. J.
1. “A new trial will not be granted in a criminal case because of the relationship within the prohibited degrees of a juror to the accused, although such relationship was unknown to the accused and his counsel until after verdict.” Downing v. State, 114 Ga. 30 (39 S. E. 927); Barnes v. State, 17 Ga. App. 266 (2) (86 S. E. 461); Maxwell v. State, 28 Ga. App. 120 (110 S. E. 120); Durham v. State, 41 Ga. App. 421(4) (153 S. E. 222); Dawson v. State, 13 Ga. App. 668 (79 S. E. 745), and cit. Under the quoted ruling the sole special ground of the motion for new trial is without merit.
2. The evidence, while conflicting, authorized the verdict; and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.